Citation Nr: 0605339	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-29 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hair loss, including 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1987 to 
September 1991.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for service connection for hair loss - including as due to 
an undiagnosed illness.

Unfortunately, further development is required before 
deciding this appeal.  So, for the reasons discussed below, 
this case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As a preliminary matter, the Board sees that the RO has not 
yet made any attempts to obtain the veteran's service 
personnel records or to otherwise confirm the events during 
his military service that he alleges precipitated his hair 
loss.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a 
"reasonable effort" to obtain all relevant records, 
including records pertaining the claimant's service).  
Furthermore, the claims file does not show any indication the 
RO has made a request for information regarding his 
assignments and overseas service from the National Personnel 
Records Center (NPRC).  And even if, per chance, the RO made 
a reasonable effort to obtain these and/or other records 
related to his service, but they were unavailable, there is 
no indication they do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b).



Additionally, the Board realizes the RO obtained some of the 
veteran's VA medical treatment records, dated from August 
through November 2002.  But it remains unclear whether all of 
his relevant VA medical records are on file.  In particular, 
in his August 2003 notice of disagreement (NOD), the veteran 
stated that he had medical records at the University Drive VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania.  He did 
not indicate, and the RO did not attempt to confirm, whether 
he was referring to the previously obtained VA medical 
records or, instead, to additional medical records pertaining 
to treatment since November 2002.  Whatever the case, the 
Board must assume he was referring to records not previously 
on file, and points out that these additional records, 
assuming they exist, may contain important medical evidence 
or confirmation of his claim.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  See also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Contact the NPRC and request copies 
of the veteran's service personnel 
records.  If, for whatever reason, his 
military personnel records cannot be 
obtained, such as for example they have 
been lost or destroyed, ask the NPRC to 
expressly confirm this.  The RO should 
properly document the claims file 
concerning this inquiry.

2.  Obtain the complete records of the 
veteran's treatment at the University 
Drive VAMC in Pittsburgh, Pennsylvania, 
from November 2002 to the present.  

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

